          Case 1:19-cv-03005-EGS Document 20 Filed 07/14/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

___________________________________
KHALED SAFFURI,                     )
                                    )
            Plaintiff,              )
                                    )
v.                                  )                  Civil Action No.: 19-cv-3005 (EGS)
                                    )
                                    )
AL ARABIYA; AL ARABIYA              )
AL HADATH,                          )
                                    )
            Defendants.             )
___________________________________ )

     PLAINTIFF’S ERRATA AND SUPPLEMENT TO RESPONSE IN OPPOSITION TO
                   F.R.C.P. RULE 12 (b)(2) MOTION TO DISMISS

        Plaintiff Khaled Saffuri, by and through undersigned counsel, files this Errata to correct a

 typographical error in his July 13, 2020, timely filed Response in Opposition to the Motion to

 Dismiss for lack of Personal Jurisdiction pursuant to F.R.C.P. Rule 12 (b)(2) filed by Non-Party

 Middle East News FZ-LLC, Dkt. No. 18. Additionally, Plaintiff Saffuri Supplements his

 Response, Dkt. No. 18, as set forth below.

                                              ERRATA

1.      Dkt. No. 18, Page 1, Section I, subsection A – The second sentence references the

incorrect date of Jamal Khashoggi’s murder in 2019, rather than 2018 due to a typographical

error. Corrected, the sentence should read:

     “Among those, fewer still had the courage to tell the truth about Khashoggi’s
     assassination - which was that Saudi Crown Prince Mohammed bin Salman
     (hereinafter “MBS”) ordered the October 2, 2018, extraterritorial murder of Mr.
     Khashoggi, a U.S. resident, to quiet criticism of his vile and sadistic regime.”
     (Emphasis added).


                                              Page 1 of 3
           Case 1:19-cv-03005-EGS Document 20 Filed 07/14/20 Page 2 of 3




                                           SUPPLEMENT

2.       Dkt. No. 18, Pages 4 - 8, Section I, subsection F is supplemented to add the following from

an October 9, 2019, Huffington Post article, Khashoggi’s Murder Should Have Made Saudi Arabia

A Pariah. 7 Men Made Sure That Didn’t Happen, referencing in pertinent part:

     The Spin Doctor: Mohammed Khalid Alyahya, Editor-In-Chief Of Al Arabiya English

         Media coverage of Saudi Arabia is a longtime fixation for MBS. It’s part of what
         he sought to gain control over in his infamous shakedown of Saudi elites at his
         capital’s Ritz Carlton hotel and it’s the issue his former aide Saud al-Qahtani, who
         the kingdom’s own prosecutors say was involved in plotting the Khashoggi killing,
         spent much of his time trying to influence. So as the Saudi leadership has sought to
         defuse international criticism, it’s invested in getting out its version of events and
         its arguments for why the world should forget Khashoggi or the question of
         punishment for Riyadh.


         Although lobbyists and business partners are key to the Saudis’ global strategy,
         messaging is perhaps most vital at home and in its immediate neighborhood, where
         the killing of one of the best-known Arab journalists resonated widely. The
         kingdom’s “primary regional spin artist” is the state-funded television channel Al
         Arabiya, Adam Coogle of Human Rights Watch told HuffPost in an email. That
         operation gained a powerful face just months after Khashoggi’s murder:
         Mohammed Khalid Alyahya, a Saudi pundit who spent some time working at think
         tanks in Washington and has now become the editor-in-chief of Al Arabiya English.


         Under Alyahya and his colleagues, Al Arabiya is following MBS’s lead in
         redefining and reasserting Saudi identity by rallying Saudis and their sympathizers
         to see the Khashoggi moment not as a chance to challenge tyranny but as a time to
         stand defiant in defense of the regime. That involves promoting the Saudis’
         investigation of the murder, which a top United Nations expert has deemed

                                              Page 2 of 3
          Case 1:19-cv-03005-EGS Document 20 Filed 07/14/20 Page 3 of 3




       insufficient, and material like a statement this week from Khashoggi’s son
       expressing loyalty to MBS. And it includes public fights with journalists who are
       skeptical of Saudi narratives, like Alyahya’s recently suggesting New York Times
       correspondent Farnaz Fassihi was unfairly soft on the kingdom’s regional rival Iran.

       “The post-Khashoggi regional propaganda strategy in my opinion has not been to
       try to launder Saudi Arabia’s image, but rather to portray all negative press attention
       as a conspiracy against Saudi Arabia and make Saudi the victim and target of unfair
       Western attacks,” Coogle wrote. “It’s part of an appeal to nationalism.”
       Alyahya did not respond to requests for comment.
https://www.huffpost.com/entry/saudi-seven-khashoggi_n_5d975e49e4b02911e11a38b1.

       Respectfully submitted this 14th day of July 2020.

                                               s/W. Bruce DelValle
                                               W. Bruce DelValle (D.C. Bar No: 1520906)
                                               Bruce Fein, Esquire (D.C. Bar No: 446615)
                                               FEIN & DELVALLE PLLC
                                               300 New Jersey Avenue NW, Ste 900
                                               Washington, DC 20001
                                               Telephone: (202) 465-8729
                                               Email: brucedelvalle@gmail.com
                                               bruce@feinpoints.com

                                               Attorneys for Plaintiff Khaled Saffuri.

                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 14, 2020, I electronically filed the foregoing Plaintiff’s Errata
and Supplement to his Memorandum in Opposition to Defendants’ Motion to Dismiss For Lack
of Personal Jurisdiction Under F.R.C.P. Rule 12 (B) (2) in Case No: 19-cv-3005 (EGS), with the
Clerk of the United States District Court for the District of Columbia by using the CM/ECF system,
which will serve all registered CM/ECF users.

                                                      s/W. Bruce DelValle             .
                                                      W. Bruce DelValle
                                                      D.C. Bar No: 1520906




                                             Page 3 of 3
